NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-35135

                Plaintiff-Appellee,             D.C. Nos.    3:16-cv-01269-BR
                                                             3:10-cr-00487-BR-3
 v.

ERIC STEVEN WILCOXSON, AKA Eric                 MEMORANDUM*
Wilcoxson,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Oregon
                    Anna J. Brown, District Judge, Presiding

                           Submitted October 15, 2019**

Before:      FARRIS, LEAVY, and RAWLINSON, Circuit Judges.

      Eric Steven Wilcoxson appeals from the district court’s order denying his 28

U.S.C. § 2255 motion to vacate. We have jurisdiction under 28 U.S.C. § 2253, and

we affirm.

      Wilcoxson contends that his armed bank robbery conviction under 18 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 2113(a), (d) does not qualify as a predicate crime of violence under 18 U.S.C.

§ 924(c). This argument is foreclosed. See United States v. Watson, 881 F.3d 782

(9th Cir.), cert. denied, 139 S. Ct. 203 (2018).

      Wilcoxson next contends that he is entitled to relief under Dean v. United

States, 137 S. Ct. 1170 (2017). This contention also fails. Contrary to

Wilcoxson’s contention, Dean did not announce a substantive rule that applies

retroactively to cases on collateral review. See Garcia v. United States, 923 F.3d
1242, 1245-46 (9th Cir. 2019). The district court correctly concluded that Dean

does not satisfy section 2255(f)(3) and that this claim is therefore untimely. See 28

U.S.C. § 2255(f)(1).

      Appellee’s motion for summary affirmance is denied as moot.

      AFFIRMED.




                                           2                                  18-35135